DETAILED ACTION
Claims 1-4 were rejected in Office Action mailed on 11/02/2021.
Applicant filed a response, amended claim 1, cancelled claim 2 and added claim 10 on 01/28/2022.
Claims 1 and 3-10 are pending, wherein claims 5-9 are withdrawn from consideration.
Claims 1, 3-4 and 10 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., US9006132B2 (Ryu).
Regarding claims 1, 3 and 10, Ryu discloses a process for preparing catalyst for the synthesis of carbon nanotube (column 4, lines 32-34; column 11, claim 1), and specifically to provide a multi-walled carbon nanotube (column 5, lines 63-64).

Ryu further discloses a catalyst having the apparent density of 0.01 – 0.5 g/ml (column 11, claim 1), which overlaps the claimed ranges for apparent density of claims 1 and 10 of the instant application. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Ryu further discloses wherein the catalyst is represented by following formula
[Fea:Alb]x : My : Mgz
Wherein, Fe represents metal of iron, Al represents catalytic metal of aluminum, Mg represents magnesium (Al and Mg reads upon Mb), M represents at least one transition metal selected from Co, Ni, Mn, Cr, Mo, W, V, Sn, Cu (Fe and M read upon Ma); x, y and z represent molar fraction of the sum of Fe and Al, M, and Mg, wherein
x+y+z=10, 2.0≤x≤8.0, 0.0≤y≤2.5, 0.5≤z≤8.0;
a and b represent molar fraction of Fe and Al; a+b=10, 2.0≤a≤5.5, 4.5≤b≤8.0 (columns 11-12, claim 1).
With appropriate mathematic conversion (detailed below), the formula of Ryu corresponds to Ma : Mb=x:y, x+y=10, 0.28≤x≤4.79 and 0.97≤y≤10.0, which overlaps with the Equation of the instant application’s claim 1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Mathematic Conversion:
Molar ratio of Ma (Fe and M): (2.0/10 ~ 5.5/10)*(2.0 ~8.0)=(0.4 ~4.4)
Molar ratio of Mb (Al and Mg): (4.5/10~8.0/10)*(2.0~8.0)=(1.4~14.4)
Normalize to a maximum of 10.0:
Molar ratio of Ma (Fe and M): (0.4 ~4.4)/1.44 = (0.28~4.79)


Ryu further teaches in Figure 1 that the catalyst having a hollow structure with a thickness of 0.5 µm to 10 µm, and 1 µm to 8 µm. The respective figure with a fractured particle (pointed with a red arrow) revealing the thickness is inserted below. The bottom left part of the fractured particle indicates that the thickness is within the claimed range of 0.5 µm to 10 µm, and 1 µm to 8 µm.

    PNG
    media_image1.png
    580
    721
    media_image1.png
    Greyscale

(Figure 1 from Ryu et al., US9006132B2)
Furthermore, Ryu teaches that the process for preparing the catalyst comprises the steps of: i) dissolving multi-component metal precursors of catalyst composition in de-ionized water; ii) spraying obtained catalytic metal precursor solution into the high temperature reactor by gas atomization method using the air of 2~5 atm pressure; iii) forming the catalyst composition powder by pyrolysis of gas atomized material at the temperature in the range of 600~1200 °C; and iv) obtaining the catalyst composition powder; further, the said metal precursor is at least one selected from nitrate, sulfate, alkoxide and/or carbonate form of metal (column 3, lines 54-In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I). 


Regarding claim 4, Ryu teaches that the process for preparing the catalyst is identical or substantially identical to the process used in the claimed invention to prepare the catalyst, as set forth above. Therefore, the catalyst of Ryu would necessarily and inherently meet the claimed limitation of wherein the hollow structure has a hollow ratio of 50 vol % or more. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	

Response to Amendment
In response to the amended claim 1, the previous 35 U.S.C. 112b rejections are withdrawn. 
In response to the amendment of claim 1, “4.1≤x≤7.27, and 2.73≤y≤5.90”, it is agreed that the referenced disclosure from Ryu, as set forth on page 5 of Office Action mailed on 11/02/2021 would not meet the present claims.  Therefore, the previous 35 U.S.C. 103 rejection over Ryu is withdrawn. However, the amended necessitates a new set of rejections as set forth above.
In response to the amendment of claim 1, “the apparent density is 0.05 g/ml to 0.70 g/ml”, it is agreed that Lee would not meet the present claims.  Therefore, the previous 35 U.S.C. 103 rejection over Lee is withdrawn.

Applicant primarily/further argues:
“The claimed catalyst of the present application has the advantageous effects in that it has a hollow structure (spherical core-shell structure or a partially broken spherical structure), without further using a support, and by adjusting the thickness of the shell forming the hollow structure, the hollow ratio, and the density of the catalyst within a predetermined range, it is possible to optimize the composition and structure of the catalyst for a fluidized bed reactor and thereby mass-produce multi-walled carbon nanotubes. See specification at page 3, last paragraph.”

Remarks, p 6-7. 

The Examiner respectfully traverses as follows:
The data to show advantageous effects of the claimed catalyst having a hollow structure, comprising metal components according to Equation in claim 1 and an apparent density of 0.05 g/ml to 0.70 g/ml in the present invention is not persuasive. 
Specifically, the data is not commensurate in scope with the claims. The data only shows catalyst Examples with specific compositions, comprising specific metal elements with specific molar fractions of each of the element (e.g., Example 6 with Fe/Co/Mo/Al, wherein 94.0 moles of Fe, 29.7 moles of Co, 5.2 moles of Mo and 185.3 moles of Al). While the presently claims 
Ma:Mb=x:y, wherein:
Ma represents two or more types of metals selected from among Fe, Ni, Co, Mn, Cr, Mo, V, W, Sn, and Cu; Mb is one or more types of metals selected from among Mg, Al, Si, and Zr; x and y represent mole fractions of Ma and Mb, respectively; and x+y=10, 4.1≤x≤7.27, and 2.73≤y≤5.90.
Further, the data does not show using the upper- and lower-ends of the apparent density. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of wherein the catalyst has an apparent density of 0.05 g/ml to 0.70 g/ml.
Therefore, the data to show advantageous effects of the claimed catalyst is unpersuasive. 

Applicant primarily/further argues:
“The catalysts provided in Ryu (Catalysts 1-4 in columns 6 and 7 and in Table 1 of Ryu) not only fall outside the recited mole fraction ranges of Ma and Mb, but they also clearly show less yield % of carbon nanotubes. See Table 1 of Ryu, which shows catalytic yield of only 1.014-1400%.”

Remarks, p 8-9. 


Firstly, it is agreed that the referenced disclosure from Ryu, as set forth on page 5 of Office Action mailed on 11/02/2021 would not meet the present claims.  Therefore, the previous 35 U.S.C. 103 rejection over Ryu is withdrawn. However, the amended necessitates a new set of rejections as set forth above.
Secondly, the data to show advantageous effects of the claimed catalyst having a hollow structure, comprising metal components according to Equation in claim 1 and an apparent density of 0.05 g/ml to 0.70 g/ml in the present invention is not persuasive. Specifically, the data is not commensurate in scope with the claims, as set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732

                                                                                                                                                                         /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732